Beard, Chief Justice..
This action was brought by the plaintiff in error, Andrew J. Parker, against the defendant in error, Ada Meadows, to-set aside and cancel a certain deed executed by plaintiff to defendant. The court found generally for the plaintiff and also made certain special findings, and conclusions of law, and entered a decree cancelling the deed and awarding to plaintiff the lands described in the deed, and awarding to defendant the personal property therein described. From the decree giving the personal property to defendant, plaintiff brings error and seeks a modification of the decree to that extent.
The evidence is not brought up, and the only question presented is, whether the conclusions of law and decree are supported by the pleadings and findings.
The deed which plaintiff sought to have set aside was a deed executed by him to the defendant and conveyed certain lands therein described, and “said party of second part is also to have all stock and brand and implements on the premises,” excepting a saddle mare, saddle and bridle. The consideration for the deed recited therein was, in substance, one *185dollar and that defendant should máke a home for plaintiff on the land and furnish him with the necessaries of life during his lifetime. The deed contained the following condition : “And it is expressly agreed by and between the parties hereto, that if the party of the second part 'shall attempt to dispose of said property before his death, or in any manner fail to keep the covenants herein contained, then this agreement of deed shall become void and the title to said lands shall reinvest to the party of the first part, but if the party of the second part shall perform all the conditions herein set forth, then upon the death of said party of the first part/the title to said lands shall be absolute in the said Ada Meadows •or her heirs.” The deed was in the ordinary form and contained the usual covenants of warranty. The plaintiff in his petition alleged that defendant had failed in a number of particulars to keep and perform the things required of her by the conditions of the deed, among which was that she had attempted to dispose of his property. The defendant in her answer denied any violations of the terms of the deed on her part, and filed a cross-petition alleging fraud on part of plaintiff, and other matters not necessary to set out here. The findings made by the court, so far as necessary to an understanding of the questions presented, are as follows: “The court being now fully advised in the premises, doth find generally for the plaintiff and doth further find as follows : That on the 16th day of December, A. D. 1907, the plaintiff being the owner of the property hereinafter mentioned and being in possession thereof, made, executed, acknowledged, and delivered to the defendant for the consideration therein expressed, a certain warranty deed and contract in words and figures following, to-wit: (Here follows a copy of the deed.) That within a few days thereafter the said plaintiff delivered said deed to said defendant and the said defendant accepted the same, and thereupon and thereby entered into possession of the lands described in said.deed and took possession of the property both real and personal, mentioned therein, and ever since has remained and now *186is in possession of all of said property, saving and excepting as to some of' the horses which defendant has disposed of. That prior to the execution of the said deed and contract hereinbefore set forth, on the 18th day of September, 1907, the said plaintiff executed and delivered to the said defendant, the instrument of writing mentioned and sét forth in the answer and cross-petition of the defendant, the same being in the words and figures following, to-witr ‘This is to certify that I have sold to Mrs. Ada Meadows all my horses in Crook Co., Wyo., branded 6 on left hip also the brand and also my farm when she goes there. Reserving the use of my spotted saddle mare, Kit, and the sadde and bridle and when the mare is unfit for use then said Ada Meadows is to furnish me with another good saddle horse as long as I live and can use one. In consideration of this the said Ada Meadows is to move into my house in Forest Precinct, Wyo., and board, ciothe and furnish me with all the necessary comforts of life as long as I live. But if the said Ada Meadows fails to perform the within stipulations then this agreement is null and void and of no further affect. Dated Missoula, Mont., Sept. 18th, 1907, A. J. Parker.’ That by reason of the execution of the deed and contract first herein mentioned and set forth and by reason of the delivery and balance (acceptance?) thereof, as aforesaid, the said instrument in writing last hereinabove mentioned and set forth became a part of and merged into the said deed and contract. That the said defendant failed to keep and perform the covenants and conditions on her part to be performed; under and by virtue of said deed and contract in that the said defendant prior to the commencement of this action, did sell and dispose of some of the horses mentioned and described in the said deed and contract. That the said plaintiff has a legal estate in and to said lands described in the deed hereinbefore set forth and is entitled to the possession thereof and that the defendant unlawfully keeps him out of the possession of the said lands.”
“And upon the findings aforesaid the court doth find and *187state its conclusions' of law, as follows: That-the said deed and contract so made, executed, delivered and accepted; as aforesaid, has become void and that the same' should be cancelled and held for naught, and that' the title to the lands mentioned in said deed should'revert to the plaintiff herein but that the title and possession in and to the personal property mentioned in said deed and not disposed of by the defendant shall remain in and belong to the defendant. That the plaintiff is entitled to the possession of said lands and that he is entitled to a judgment for the cancellation of said deed and for the possession of the said lands.”
A decree was entered in accordance with the above stated conclusions of law, and contains the further order, “That the cross-petition of the defendant herein be dismissed and that the plaintiff be permitted to amend his petition and the prayer thereof in accordance with the proof and findings herein.”
Plaintiff’s contention is, that as the court found generally for the plaintiff and that defendant had violated the conditions of the deed, and held the deed to have become void on that account, and dismissed defendant’s cross-petition, it should have awarded him the personal property as well as the real.estate. But the general finding was limited and controlled by the special findings. Forfeitures are not favored ; and courts of equity will generally relieve against a forfeiture where compensation can be made. In this case the title to the property both real and personal passed to and vested in the defendant by the deed and the condition was a condition subsequent. It is also well settled that when a forfeiture is sustained it will be strictly construed and will not be extended beyond the strict terms -of the condition. By the terms of the deed in this case the parties have expressly agreed that if the defendant violated the conditions, the effect of such violation should be that the deed should become void and the title to the lands reinvest in plaintiff. Having thus defined and limited the consequences of a breach of the conditions in the deed in so far as a reversion *188•of the title to the property is concerned, we think, under á strict construction of the. deed, the conclusions of law h'ere •complained of are 'supported by the findings and the dectee follows such conclüsions.
The judgment of the district court, therefore, is affirmed.
Scott and PoTTER, JJ., concur.